Title: To Thomas Jefferson from James Monroe, 26 April 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond April 26. 1800.

The legislature directed sometime since the building of a foundry for great & small arms, on the canal near this city. This work is now so far advanc’d as to furnish the prospect of its being in a state to commence the manufactory of muskets in the course of the present year, and is on such a scale as to make it probable we shall be able to cast cannon for the union. The attention it is my duty to pay to this interesting object has reminded me of Mr. La Motte, with whose merit and history, as to his introduction into this country, you are  acquainted. I thought it wod. be unpardonable not to avail the state in so great & useful an undertaking, of his skill, so far as it might be practicable, and with that view lately mentioned the subject to the council. The contract of Mr. La Motte with the Executive was for three years which have perhaps expired. If at liberty it is presumed he might be easily prevailed on to come down and aid us for a while. And if in the service of the U. States it cannot be doubted on application to those in office, permission wod. be given him to attend here for a few weeks, to examine what is done & advise as to what ought to be done to complete the building. The council advised that I ascertain by communication with my friends, whether this gentn. is still in America, free, or in the service of the U States; in either case, (in the latter the permission of the govt. being obtained) what he wod. ask beyond his expences, for making us a visit a few weeks, for the purpose abovementioned. If unconnected with the federal Executive he wod. probably be disposed, and it might perhaps be for our interest, to engage him for a longer term. This might be suggested to him, with a view to ascertain what he wod. ask for his service, six or 12. months. Mr. Clarke who is I think known to you, a man of real merit, is undertaker of the building, as aid to whom Mr La Motte is wished. In a certain view I know it wod. be improper to trouble you with this business, and have therefore asked of our Senators to undertake the communication with Mr. La Motte, & the fedl. Executive, supposing him in publick service, & application to it necessary for permission for him to visit us. Still I have thought it adviseable to apprize you of the above facts to request you will be so kind as aid those gent[n.] with yr. council in the business so far as it may be necessar[y.]
The elections so far as we have intelligence are almost universally in favor of the republican cause. I think we already know of 25. of the opposit party who are exclud[ed] by republican candidates. Mc.Clurg & Hopkins after voting in the city, & county of Henrico, pushed up to Hanover, as I am told, to throw their mite into the federal scale (as it is called) there. but it was in air before their arrival, and the recorder does not state whether they went forward to condole with their friends in adversity, or skulked home in silence to hide their shame and mortification from the world.
I have heard of the death of Mrs. Gilmer, wh. was sudden, the effect as is supposed of an apoplexy
